Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 1 of 7 PageID# 186



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


SEAN S. EARL,

V.                                               Civil Action No. 3:19CV547


COMMONWEALTH OF VIRGINIA,



                                  MEMORANDUM OPINION


     Sean S. Earl, a Virginia state prisoner proceeding pro se,

brings this petition pursuant to 28 U.S.C. § 2254.                       (EOF No. 5.)

Respondent moves to dismiss, inter alia, on the ground that the

one-year statute of limitations governing federal habeas petitions

bars the § 2254           Petition.        Despite the    provision      of Roseboro^

notice. Earl filed no response.2               For the reasons set forth below,

the Motion to Dismiss (ECF No. 10) will be GRANTED.



                              I.    PROCEDURAL HISTORY


        On    May    9,   2007,    in    the   Circuit   Court    for    the   City   of

Portsmouth (the "Circuit Court"), Earl pled guilty and was found

guilty of second-degree murder, malicious wounding, and two counts

of use of a firearm in the commission of a felony.                       Commonwealth

V. Earl, No. CR06-2360, at 1 (Va. Cir. Ct. May 9, 2007).                       On July



        ^    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

     2 Rather than address Respondent's Motion to Dismiss
(ECF No. 10), Earl filed an interlocutory appeal (ECF No. 14),
which        was    subsequently        dismissed   by   the     Court    of   Appeals
(ECF No. 18).
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 2 of 7 PageID# 187
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 3 of 7 PageID# 188
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 4 of 7 PageID# 189
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 5 of 7 PageID# 190
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 6 of 7 PageID# 191
Case 3:19-cv-00547-REP-RCY Document 22 Filed 06/11/20 Page 7 of 7 PageID# 192
